Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 9 and 10, the description of "a wide portion having a groove depth wider than that of the narrow portion" (emphasis added) is ambiguous. In each of claims 9 and 10, it is suggested to change "a wide portion having a groove depth wider than that of the narrow portion" to --a wide portion having a groove width wider than that of the narrow portion--.
between lateral sipe portion [singular] is 4 to 10 mm" (emphasis added) is ambiguous.  In each of claims 19 and 20, it is suggested to change "gap between lateral sipe portion is 4 to 10 mm" to --gap between adjacent lateral sipe portions is 4 to 10 mm--.
4)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5)	Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 3 (dependent on claim 1) fails to further limit claim 1 since claim 3 describes intended use of the tire instead of additional tire structure.  It is noted that a pneumatic tire can rotate in a first direction or a second direction opposite to the first direction. 
	Claim 4 (dependent on claim 2) fails to further limit claim 2 since claim 4 describes intended use of the tire instead of additional tire structure.  It is noted that a pneumatic tire can rotate in a first direction or a second direction opposite to the first direction. 


6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 696 (JP 1558696 S) in view of Japan 686 (JP 2007-030686), Korea 279 (KR 2003-0089279) and Cusimano (US 5,209,793).
	Japan 696 discloses a tire for automobiles [title] and shows a directional tread pattern [NINE FIGURES].  The FIFTH FIGURE [A-A part enlarged drawing] is reproduced below:

    PNG
    media_image1.png
    384
    703
    media_image1.png
    Greyscale

zigzag-shaped sipe is formed in a zigzag shape by a plurality of lateral sipe portions arranged at intervals is the tire circumferential direction and a plurality of longitudinal sipe portions alternately connecting end portions of the lateral sipe portions, and each longitudinal sipe portion includes an extension portion in which one end portion out of both end portions in the tire circumferential direction of each longitudinal sipe portion extends to one side beyond a connection portion with a lateral sipe portion of the lateral sipe portions.  The FIFTH FIGURE also shows the longitudinal sipe portion being inclined outward In a width direction from the other end portion of both end portions of the longitudinal end portion in the circumferential direction toward a front end of the extension portion.
	As to claims 1 and 2, It would have been obvious to one of ordinary skill in the art to use the directional tread pattern of Japan 696 in a tread of a pneumatic tire since it is well known / conventional per se in the tire art, as evidenced by Japan 686 [FIGURES 1-2, machine translation] to use a tread pattern comprising sipes in a tread of a pneumatic tire to improve ice performance.  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Japan 696 in a pneumatic tire such that the pneumatic tire comprises a center rib (land portion) provided with a zig-zag shaped sipe as claimed for the benefit of obtaining a real world / practical application of the design of Japan 696's tread pattern.  It is emphasized that both Japan 696 and Japan 686 show a rib provided with a zigzag sipe having wide portions and narrow portions. 
one end open inclined wavy sipes [FIGURES of Japan 696], (2) Korea 279 shows providing a center rib of a directional pattern of a tread of a pneumatic tire with alternating one end open wavy inclined kerfs (sipes) and one end open straight inclined kerfs (sipes) [FIGURE 2, machine translation] and (3) Cusimano shows providing a center rib of a directional pattern of a tread of a pneumatic tire with one end open straight inclined sipe 48, 49 [FIGURE 1].
	As to claims 3 and 4, note that Japan 696's tread pattern is directional.
	As to claims 5-6 and 9-12, it would have been obvious to one of ordinary skill in the art to provide the circumferentially extending zigzag sipe in the center rib of the pneumatic tire having Japan 696's tread pattern such that a groove depth of the zigzag-shaped sipe is from 30 to 80% of the pair of main grooves depth (claims 5-6), the lateral sipe portions comprise a narrow portion having a groove width of 0.1 mm to 0.6 mm and a wide portion having a groove width wider than that of the narrow portion and between 0.3 mm to 1.0 mm (claims 9-10), the longitudinal sipe portions have a consistent groove width (claims 11-12) since (1) Japan 696 shows the circumferentially extending zigzag sipe comprising lateral sipe portions and longitudinal sipe portions wherein each lateral 
	As to claims 7 and 8, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire having Japan 696's tread pattern such that the lateral sipe portions and the longitudinal sipe portions of the circumferentially extending zigzag sipe are each formed in a straight cross-sectional shape, a curved cross-sectional shape or a combination of the straight cross-sectional shape and the curved cross-sectional shape in view of the shape of the lateral sipe portions and longitudinal sipe portions of the circumferentially extending zigzag sipe shown in the FIGURES of Japan 696.
	As to claims 13 and 14, Japan 696 shows triangular shaped notches on both sides of the center rib [FIGURES of Japan 696].
	As to claims 15-18, it would have been obvious to one of ordinary skill in the art to provide the circumferentially extending zigzag sipe in the pneumatic tire having Japan 696's tread pattern such that an inclination angle of each of the longitudinal sipe portions with respect to the tire circumferential direction is 30° or less (claims 15-16), an inclination angle of each of the lateral sipe portions with respect to the tire width direction is 30° or less (claims 17-18) since Japan 696 shows the longitudinal sipe portions being inclined at a small angle (about 5 degrees) with respect to the circumferential direction and the lateral sipe portions being inclined a small angle (about In re Mraz, 173 USPQ 25 (CCPA 1972).  
8)	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 696 (JP 1558696 S) in view of Japan 686 (JP 2007-030686), Korea 279 (KR 2003-0089279) and Cusimano (US 5,209,793) as applied above and further in view of Williams (US 4,299,264) and Piffard et al (US 2014/0251519).
	As to claims 19 and 20, it would have been obvious to one of ordinary skill in the art to provide the circumferentially extending zigzag sipe in the pneumatic tire provided with Japan 696's tread pattern such that a gap between adjacent lateral sipe portions is 4 to 10 mm since (1) Japan 696 shows providing the lateral grooves such that there are about eight gaps between adjacent lateral sipe portions per middle lateral groove; Japan 696's tread pattern comprising a pair of middle block rows comprising middle blocks separated by middle lateral grooves [FIGURES OF Japan 696], (2) Williams teaches providing a directional pattern of a tire tread with a pitch of, for example, 29.7 mm [FIGURE 5, col. 5 lines 34-35] and (2) Piffard et al teaches providing a tire tread comprising sipes with a pitch of 15 mm to 35 mm [abstract].  It is noted that 32 mm / 8 = 4 mm and that this value of 4 mm falls within the claimed range of 4 to 10 mm.
Remarks
9)	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection and the reasons presented therein. 
10)	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 23, 2021